Citation Nr: 1716992	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to an effective date earlier than July 26, 2006, for the assignment of a 100 percent evaluation for service-connected coronary artery disease, status post myocardial infarction.
 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional medical evidence for which there is an automatic waiver of Agency of Original Jurisdiction (AOJ) review.

The Board also notes that it fulfilled the Veteran's October 2008 Privacy Act request in an April 2017 written response prior to adjudication of this appeal.  See 38 C.F.R. §§ 1.577 and 20.1200 (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the June 2011 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction, effective from November 16, 2004, and assigned an initial 10 percent evaluation from the date of service connection to July 25, 2006, as well as a temporary total evaluation from July 26, 2006, to October 31, 2006.  The 10 percent evaluation was continued thereafter under Diagnostic Codes 7005-7006.  The 100 percent evaluation was based on the Veteran's July 2006 hospital admission for acute myocardial infarction/NSTEMI and vasospastic angina under that same rating criteria.

The Veteran is seeking a 100 percent evaluation back to the November 2004 effective date for the grant of service connection through July 26, 2006.  See June 2012 notice of disagreement; March 2016 Bd. Hrg. Tr. at 17.  The Board observes that the Veteran was separately granted a total (100 percent) disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from November 1, 2006, in an unappealed September 2008 rating decision.  The RO also denied entitlement to TDIU prior to November 1, 2006, in the June 2011 rating decision; the Veteran did not express disagreement with that determination.

On review, it appears that there may be outstanding, relevant VA and non-VA treatment records, as detailed in the directives below, as well as Social Security Administration (SSA) records.  See, e.g., February 2008 SSA letter; March 2016 Bd. Hrg. Tr. (Veteran identifying additional heart-related treatment records).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from the May 2005 Oregon Health and Science University (OHSU) emergency room visit reported by the Veteran in the VA treatment records from that same month.

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for the following: (1) the June 25, 2004, 10-10m document noted to be in Vista Imaging in the corresponding VA treatment record (ECU note); (2) any records of bed rest prescribed by a VA treatment provider following the June 2004 heart surgery; and (3) any records of physical therapy treatment from the Hillsboro Outpatient Clinic.  See, e.g., March 2016 Bd. Hrg. Tr. at 4-9, 13-14 (Veteran reported that he was put on bed rest for six months after his June 2004 heart surgery by his VA treatment provider and then began heart-related physical therapy for over two years).

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request any records from the Madigan Army Medical Center dated in June 2004 for any treatment provided to the Veteran prior to his transfer to St. Joseph's Medical Center.  See, e.g., June 2004 St. Joseph's Medical Center private treatment records; March 2016 Bd. Hrg. Tr. at 12 (Veteran was initially seen in the emergency room of this facility prior to his transfer to St. Joseph's).

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

